— Application by petitioner (1) to immediately suspend the respondent Irving Tabman, an attorney, admitted to practice in this court on June 27,1951, on the ground of his alleged professional misconduct which gave rise to the discipline imposed in the State of New Jersey; and (2) to authorize a disciplinary proceeding against said respondent based on said charges. Application granted (1) The respondent Irving Tabman is suspended immediately from the practice of law pending the further order of this court. (2) The issues raised by the petitioner and the respondent’s answer wherein he requests a hearing are referred to Hon. Daniel E. Fitzpatrick (a retired Justice of the Supreme Court), 17 Primrose Court, Garden City, New York 11530, as a special referee to hear and to report, together with his findings. Louis J. Profera, Deputy Counsel, Grievance Committee for the Tenth Judicial District is designated as counsel to prosecute the proceeding on behalf of the petitioner. Mollen, P. J., Damiani, Titone, Lazer and Niehoff, JJ., concur.